Citation Nr: 0636996	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to VA compensation for a right knee disability 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from December 1951 to November 
1953.

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In this decision, the RO denied entitlement 
to VA compensation for a right knee disability under the 
provisions of 38 U.S.C.A. § 1151. 

The veteran was afforded a hearing via video conference 
before the Board of Veterans' Appeals (Board) in April 2003.  
The Veterans Law Judge that conducted that hearing will make 
the final determination in this case.  38 U.S.C.A. §§ 
7102(a), 7107(c) (West 2002).

This case was previously before the Board in October 2003, at 
which time it was remanded for additional evidentiary 
development and in accordance with due process 
considerations.  The actions requested in that remand have 
been undertaken and the case has returned to the Board and is 
ready for adjudication on the merits. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran underwent a total left 
hip replacement in July 1993 at a VA medical facility, 
resulting in a leg length discrepancy (left longer than 
right) and required the issuance of leveling inserts for the 
right foot; post-surgery the veteran complained of right knee 
problems and osteoarthritis was diagnosed in 1996.  

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's right knee disability 
was the result from carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident or fault on 
the part of the VA, nor as the result of an event that was 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a right knee 
disability, claimed to be the result of VA left hip 
replacement surgery performed by VA in July 1993, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West Supp. 2005); 38 
C.F.R. § 3.102, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
January, February and March 2004.  It is noted that this 
claim was initially adjudicated in July 2000, but since the 
RO provided the veteran with a letter which met the 
notification requirements of the VCAA in 2004, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC) in March 2005, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.
In this regard, the Board notes that, while certain notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant. The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letter.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet. App. at 493, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the veteran in the February 
2005 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for compensation under 38 
U.S.C.A. § 1151 in this case.  Specifically, the letter 
stated that to support the claim for compensation under 38 
U.S.C.A. § 1151, the letter essentially stated that the 
evidence must show the following criteria: That as a result 
of VA hospitalization or medical or surgical treatment, you 
have an additional disability; and that the disability was 
the direct result of VA fault such as carelessness, 
negligence lack of proper skill, or error in judgment, or was 
not a reasonably expected result or complication of the VA 
care or treatment.

In addition, in the letters issued in 2004, the RO informed 
the veteran in the letter about the information and evidence 
that VA would seek to provide including obtaining medical 
evidence kept by VA and any other federal government agency, 
and requesting private treatment records and provided notice 
of the information and evidence the veteran was expected to 
provide.  Regarding the "fourth element", i.e., asking the 
claimant to provide any evidence in his possession that 
pertains to the claim, the RO made such a request in the 2004 
letters.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, as noted above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for compensation under 
38 U.S.C.A. § 1151, but was not provided with notice of what 
type of information and evidence would be necessary to show 
the degree of disability and the effective date of the 
disability.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
compensation under 38 U.S.C.A. § 1151, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the claim at issue are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with SOCs and SSOCs which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.



Factual Background

In July 2000, the veteran filed a claim for a right knee 
disorder brought under the provisions of 38 U.S.C.A. § 1151.  
He maintained that as a result of left total hip replacement 
surgery performed at the VA facility in Sepulveda, CA, in 
July 1993, his left leg was longer than the right one, 
resulting in a right knee disorder caused by weight exerted 
onto the right leg while compensating for the disparity in 
leg length.

Evidence dated prior to this VA treatment includes a January 
1993 VA examination report which reveals that the veteran 
complained that supports in his shoes recommended by VA 
doctors had affected his gait, resulting in knee and hip 
problems.  The veteran gave a medical history of an 
industrial accident in 1983 causing injuries to the back and 
neck and resulting in a 6 week VA hospitalization.  The 
veteran also complained of right knee pain.  X-ray films 
revealed avascular necrosis of the hip with marked secondary 
severe osteoarthritis.  

X-ray films dated in May 1993 also showed mild osteoarthritis 
of the right hip.  As of May 1993, the veteran reported that 
he could only walk about 2 blocks secondary to hip pain.  

The record contains the July 1993 VA operative report of left 
total hip replacement due to osteoarthritis of the left hip.  
The report mentions that the veteran's informed consent to 
the surgery was received.  Following the surgery the veteran 
was taken to the intensive care unit in stable condition.  

The discharge summary reflects that the veteran was 
hospitalized for 10 days in July 1993 for the left hip 
surgery.  The medical history indicated that the veteran had 
been involved in a motor vehicle accident 4 years previously 
and had complained of left hip pain ever since the accident.  
The report indicated that the surgery was performed without 
complications and that his hospital course was unremarkable.  
The veteran was gait trained with physical therapy and 
discharged home in good condition.  

In late July 1993, the veteran called VA complaining of back 
pain.  Records dated in September 1993 show that the 
veteran's complaints included right knee pain and swelling.  

VA records show that the veteran complained of back pain in 
November 1993, described as secondary to leg length 
discrepancy (right leg shorter by 1/2 inch).  A later record 
dated in June 1995 indicated that the veteran was walking 
about a mile a day.  When seen by VA in March 1996, it was 
noted that the left leg was 1 cm longer than the right leg.  
Osteoarthritis of the right knee was noted.  A record dated 
in May 1996 indicated that the hip replacement surgery had a 
good result; the prosthesis was in good position.  The 
veteran complained of right knee pain and degenerative joint 
disease was noted.  X-ray films of the right knee taken in 
May 1997 showed degenerative joint disease of the medial 
joint space.  

In April 1998, the veteran's complaints included right knee 
pain and he reported that it occasionally gave out on him.  
Degenerative joint disease of the right knee was diagnosed 
and shoe lifts were issued for tendonitis.  When evaluated by 
VA in October 1998, the veteran had no complaints involving 
the right knee and movement of the left hip was normal.  In 
February 1999 the veteran again complained of right knee pain 
and a brace was suggested, which the veteran declined.

X-ray films of the right knee taken in February 2002 revealed 
marked degenerative arthritis of the medial compartment of 
the right knee.  It was noted that the veteran wore a 1/2 inch 
lift in the right foot for leg length discrepancy secondary 
to left total hip replacement.  

The veteran presented testimony at a video-conference hearing 
held before the undersigned Veterans Law Judge in April 2003.  
The veteran testified that prior to the 1993 surgery, he 
never had any knee problems.  He stated that he was issued a 
knee brace in about 1996 which he wore for about 4 to 5 
years.  The veteran testified that no one had ever opined 
that the leg discrepancy caused by the surgery had resulted 
in a right knee disorder.  The veteran mentioned that he had 
consulted www.webmd.com in November 2002 and had obtained a 
medical opinion which he would offer for the record.  The 
veteran stated that he believed his leg discrepancy to be 
about 5/8 of an inch (longer on the left side) and believed 
that this and the fact that shoe inserts to level the length, 
issued 2 to 2 1/2 years after the 1993 surgery caused a right 
knee disability.

In May 2003, the veteran offered for the record a copy of an 
exchange between the veteran and a doctor from www.wbmd.com, 
dated in November 2002, which was accompanied by a waiver.  
The veteran gave a history of the 1993 left hip surgery and 
described his leg length discrepancy as 3/4 inch.  The veteran 
sought an opinion as to whether the "trauma of lopsided 
walking" could cause or aggravate right knee arthritis.  The 
doctor replied that when someone has an unusual stance as 
described by the veteran, it put added stress on a joint, 
which will increase the chance of getting arthritis.  The 
doctor added that he had no way of knowing whether the 
veteran's arthritis had existed previously (before 1993) or 
not.

A VA examination of the joints was completed in April 2004 
and the claims folder was reviewed.  The veteran reported 
that he developed right knee pain about 6 months after left 
hip replacement surgery performed in 1993 and attributes this 
to a lengthened left leg, causing a limp.  The examiner noted 
that the veteran's report of right knee pain initially 
occurring 6 months after the 1993 surgery was at odds with 
records on file which revealed that the veteran was 
experiencing right knee pain prior to the 1993 surgery.  

The veteran complained of right knee pain, weakness, limited 
motion and giving way and indicated that he wore a right knee 
brace daily.  On examination, the veteran exhibited a limp 
favoring the right side.  Right knee examination revealed 
mild effusion, flexion of 0 to 100 degrees, moderate 
tenderness and a 10 degree valgus deformity.  X-ray films of 
the right knee revealed severe osteoarthritic changes 
involving the medial compartment with marked narrowing of the 
medial compartment (essentially bone on bone).  A diagnosis 
of severe osteoarthritis of the right knee involving the 
medial compartment of the knee with painful limited motion 
was made.  

The VA examiner opined that the osteoarthritis of the right 
knee was unrelated to military service or to left total hip 
surgery, and that the condition would be as it is currently, 
even in the absence of left hip surgery.  The examiner 
further opined that the osteoarthritic changes of the 
veteran's right knee had been present for at least 15 years, 
as evidenced by severe narrowing, and that it was most likely 
that the veteran experienced right knee pain prior to 1993, 
consistent with medical records which document reports of 
right knee problems and treatment prior to the 1993 surgery.  
It was noted that the 1 inch lengthening of the left leg 
resulting from left hip surgery would not be expected to have 
placed any significant abnormal strains across the right 
knee, as any abnormality of gait would be of a mild degree 
and the strain would have been taken up by the right hip.  

The VA examiner also explained that a leg length discrepancy 
of 1 inch after a total hip operation is seen occasionally 
and is not evidence of poor surgical technique or 
malpractice.  He noted that increased lengthening of the leg 
with installation of a total hip gave improved stability, as 
evidenced in this case by lack of pain in the veteran's left 
hip and no episodes of dislocation or subluxation.  The 
examiner also indicated that the leg length discrepancy was 
properly treated with the use of a 1/2 inch lift shoe insert on 
the right side.  The examiner opined that the left hip 
surgery was performed properly and that there was no 
carelessness, error of judgment or surgical skill, nor any 
negligence involved in the left hip surgery.  

The veteran has also submitted for the record citations to 
Board decisions involving 38 U.S.C.A. § 1151 claims and a 
fact sheet pertaining to osteoarthritis.

Legal Analysis

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran filed his claim under 38 U.S.C.A. § 1151 in 
February 2002; therefore, the cited amendments to 38 U.S.C.A. 
§ 1151 apply in this case.  See 38 C.F.R. § 3.361 (effective 
September 2, 2004).

38 C.F.R. § 3.361 benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
address the following:

(a) Claims subject to this section-(1) General. Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise re-
adjudicate a previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i).  For claims received 
by VA before October 1, 1997, see 38 C.F.R. § 3.358. . .

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. . .

See 38 C.F.R. § 3.361 (effective September 2, 2004).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran has contended that as a result of left hip 
replacement surgery performed by VA in July 1993, he 
sustained chronically altered gait and arthritis in his right 
knee joint. 

The record clearly reflects that the veteran underwent left 
hip total replacement surgery performed by VA in 1993 with 
good result and no complications.  The record reflects that 
as a result of the surgery, approximately a 1/2 to 5/8 inch leg 
discrepancy (left longer than right) resulted, for which 1/2 
inch shoe inserts were issued within the first 2 to 2 1/2 
years, post-surgery.  Records dated from approximately 1996 
forward document the presence of osteoarthritis in the right 
knee.  

In addressing the question of whether additional disability 
is the result of VA medical treatment, the Board notes that, 
to establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).  

Regarding the element of causation, under 38 U.S.C.A. § 1151, 
it is clear that the 1993 hip surgery did cause a leg length 
discrepancy affecting his gait.  However, this result, absent 
any evidence of consequential clinical impairment, is not, in 
and of itself, additional disability, nor does the veteran 
allege as the basis of his 38 U.S.C.A. § 1151 that the 
discrepancy represents his claimed additional disability.  
Instead he maintains that the leg length discrepancy is 
productive of right knee impairment, the claimed additional 
disability.  

The record clearly shows that the veteran complained of 
bilateral knee problems prior to the July 1993 surgery, as 
recorded by a January 1993 VA examination report.  It is less 
clear whether the veteran may have been treated for right 
knee problems prior to that time, as the record does not 
include any private medical treatment records from 1983, the 
time at which he may have arguably received right knee 
treatment following an industrial accident.  

Significantly, the record contains an opinion regarding the 
matter of causation.  When the veteran was examined by VA in 
2004 and the entire claims folder was reviewed, the VA 
examiner came to the conclusion that the osteoarthritis of 
the right knee was unrelated to military service or to left 
total hip surgery, and that the condition would be as it is 
currently, even in the absence of left hip surgery.  The 
examiner observed that the osteoarthritic changes of the 
veteran's right knee had been present for at least 15 years, 
as evidenced by severe narrowing, and that it was most likely 
that the veteran experienced right knee pain prior to the 
1993 surgery.  There is no contrary medical opinion of 
record, nor has any competent medical evidence been presented 
which causally links the right knee arthritis diagnosed after 
service to the July 1993 left hip surgery, to include the 
alleged failure by VA to issue leveling shoe inserts at a 
time more proximate to the completion of the surgery.  

With respect to the causation element, the Board has also 
considered the medical opinion obtained by the veteran in 
2002 from a doctor on www.webmd.com.  The veteran gave a 
history of the 1993 left hip surgery and described his leg 
length discrepancy as 3/4 inch.  He requested an opinion as to 
whether the "trauma of lopsided walking" could cause or 
aggravate right knee arthritis.  The doctor replied that when 
someone has an unusual stance as described by the veteran, it 
put added stress on a joint, which will increase the chance 
of getting arthritis.  The doctor added that he had no way of 
knowing whether the veteran's arthritis had existed 
previously (before 1993) or not.

At the outset, the probative value of the doctor's opinion is 
limted inasmuch as: (1) he did not examine the veteran; (2) 
he had no benefit of review of the pertinent medical records; 
(3) the information provided by the doctor is in general 
terms and not specific to the veteran's case; and (4) there 
was no conclusion provided by the doctor due to lack of 
complete information.  The Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board finds the 2004 VA 
examiner's opinion to be the most persuasive of record due to 
the thorough review of the veteran's claims folder and the 
explanation given for the conclusion reached; accordingly, 
the element of causation is not established.

Concerning the matter of foreseeability, the predicate to a 
determination of whether there was "an event not reasonably 
foreseeable" is that such event must have been "caused" by 
VA hospital care or medical treatment.  See 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361(d) (2006).  In this case, 
evidence of record reveals that the practice of leg 
lengthening as a result of total left hip replacement surgery 
was foreseeable.  In fact, according to the VA examiner's 
2004 evaluation of the veteran, leg lengthening as a 
consequence of hip surgery generally resulted in increased 
stability and the examiner noted that this was specifically 
shown in the veteran's case.  

Finally, the appellant has essentially argued that negligence 
on the part of the VA staff contributed to the claimed right 
knee disability.  The veteran has implicated both the leg 
length discrepancy due to the 1993 surgery and VA's failure 
to issue leveling shoe inserts for the right foot shortly 
after the July 1993 surgery as evidence of sub-standard VA 
care, claimed to have resulted in right knee problems.  
However, a review of the applicable records discloses no 
evidence which would suggest that VA's treatment, or lack of 
immediate treatment in conjunction with the contention 
involving inserts, caused or contributed, through 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, to a claimed right 
knee disability.  

In fact, the record contains a competent medical opinion on 
the matter of the standard of care provided by VA in 
conjunction with the July 1993 hip surgery addressing both of 
the veteran's contentions.  The VA examiner in 2004 opined 
that a leg length discrepancy of 1 inch after a total hip 
operation is seen occasionally and is not evidence of poor 
surgical technique or malpractice.  He noted that increased 
lengthening of the leg with installation of a total hip gave 
improved stability, as evidenced in this case by lack of pain 
in the veteran's left hip and no episodes of dislocation or 
subluxation.  The examiner also indicated that the leg length 
discrepancy was properly treated with the use of a 1/2 inch 
lift shoe insert on the right side.  The examiner opined that 
the left hip surgery was performed properly and that there 
was no carelessness, error of judgment or surgical skill, nor 
any negligence involved in the left hip surgery.  There is no 
opinion to the contrary and no competent evidence has been 
presented which establishes or even suggests that the care 
provided by VA in July 1993 and in conjunction with the left 
hip replacement surgery was in any way indicative of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  

The Board also acknowledges that the veteran has provided for 
the record citations to Board decisions involving 38 U.S.C.A. 
§ 1151 claims and a fact sheet pertaining to osteoarthritis.  
Prior Board adjudications pertaining to claims brought by 
other veteran's are entirely immaterial to a claim brought by 
this veteran which is based on his own unique medical 
history.  With respect to the fact sheet, medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996). 

In this case, the aforementioned evidence proffered by the 
veteran was not accompanied by a medical opinion and is 
simply "too general and inconclusive" to provide a causal 
link, or to outweigh the specific medical evidence in this 
case which is directly pertinent to the veteran.

Essentially, the only evidence supporting the veteran's claim 
consists of his own statements and testimony.  While the 
Board sympathizes with the veteran and recognizes that he has 
suffered from serious health conditions, he is competent to 
testify only as to matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise such questions of medical diagnosis 
and medical causation.  Therefore, his opinions on the 
medical issues in this case lack probative value.  See 38 
C.F.R. § 3.159(a) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Simply put, there is no evidence that the veteran currently 
suffers from additional right knee disability that was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical care for the veteran's 
laceration or was an event not reasonably foreseeable.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.

ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC in July 1993 is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


